                                   1

                                   2

                                   3                                UNITED STATES DISTRICT COURT

                                   4                             NORTHERN DISTRICT OF CALIFORNIA

                                   5                                         SAN JOSE DIVISION

                                   6
                                         IN RE GOOGLE DIGITAL
                                   7     ADVERTISING ANTITRUST                              Case No. 20-cv-03556-BLF
                                   8     LITIGATION
                                                                                            ORDER ON MOTIONS TO RELATE
                                   9                                                        AT ECF 55, 57, 61, 64
                                  10

                                  11

                                  12          Defendant Google LLC has filed several administrative motions asking this court to relate
Northern District of California
 United States District Court




                                  13   later-filed cases to the present case, In re Google Digital Advertising Antitrust Litigation, No. 20-

                                  14   cv-03556-BLF. See ECF 55, 57, 61, 64. Those cases are: Sweepstakes Today, LLC v. Google,

                                  15   LLC, et al., 20-cv-08984-HSG, Genius Media Group, Inc., et al., v. Google, LLC, et al., 20-cv-

                                  16   09092-BLF, Sterling International Consulting Group v. Google LLC, 20-cv-09321-VC, and

                                  17   Astarita v. Google LLC, et al., 21-cv-00022-DMR. The Court has reviewed all the cases and finds

                                  18   that the proposed classes and market definitions share significant overlap to the present case such

                                  19   that relation is appropriate. As such, the Court REALTES the aforementioned cases to the above-

                                  20   captioned case.

                                  21          IT IS SO ORDERED.

                                  22   Dated: January 21, 2021

                                  23                                                    ______________________________________
                                                                                        BETH LABSON FREEMAN
                                  24                                                    United States District Judge
                                  25

                                  26

                                  27

                                  28
